9 N.Y.3d 942 (2007)
POLICE BENEVOLENT ASSOCIATION OF THE NEW YORK STATE TROOPERS, INC., Appellant, et al., Plaintiffs,
v.
NEW YORK STATE DIVISION OF STATE POLICE et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 6, 2007.
Decided October 16, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied with $100 costs and necessary reproduction costs.